Citation Nr: 1453494	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  07-27 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to an initial compensable evaluation for residuals of a right ankle sprain with degenerative arthritis prior to July 15, 2010, and an evaluation in excess of 10 percent beginning that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran had active military service from February 1974 to January 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2007 and February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2008, albeit only on the service connection claims for knee disabilities and sleep apnea.  The case was previously remanded in July 2009.

In September 2011, the Board denied all claims, except for the increased rating claim, which was remanded for additional development.  The Veteran appealed the Board's five denials to the United States Court of Appeals for Veterans Claims (Court).  As described in further detail below, the Court vacated and remanded all five claims in a March 2013 memorandum decision.

Separately, the Board notes that the Veterans Appeals Control and Locator System (VACOLS) indicates that there is a pending Notice of Disagreement (NOD), and in fact the Veterans Benefits Management System (VBMS) contains a May 2013 NOD with a decision "dated May 01, 2013."  The claims file, including Virtual VA and VBMS, contains no rating decision from that date.  The Board has since corresponded with the St. Petersburg VARO on two occasions as to the existence of  a temporary file on this claim, but the Board has learned that no such file exists.  As it is therefore unclear to what decision the NOD pertains, the Board refers this matter back to the RO for further clarification and action, as warranted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the claims for service connection for right and left knee disorders, the Court noted in its March 2013 decision that an October 2009 VA examination addressing the etiology of these disorders was inadequate, as the examiner indicated that opinions could be provided only "with resort to mere speculation" as to whether the disorders were related to service or whether arthritis of either knee manifested within one year of discharge from service.  The Court found this examination and its opinions to be inadequate in light of Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), and accordingly the Board finds that a reexamination and additional medical opinions are required in this case.  The Court also indicated that these claims needed to be considered under 38 C.F.R. § 3.310, with the knee disabilities claimed to be secondary to the service-connected right ankle disorder.

As to the claimed sleep apnea, the examiner found the October 2009 VA examination to be inadequate because the examiner did not mention or discuss the lay statements (including the Veteran's brother's June 2008 statement) regarding his post-service symptoms, including his snoring, apneic episodes, sore throat, dry mouth, and fatigue.  A reexamination is also warranted with this claim.  

With the claims for service connection for bilateral hearing loss and tinnitus, the Court noted that the July 2009 remand directed that the Veteran be afforded a Travel Board hearing (as noted above, he had not been afforded a hearing on either issue previously; the hearing request was in a July 2008 Substantive Appeal received after the June 2008 Travel Board hearing), but this hearing was never afforded, without explanation.  Before the Court, the Secretary had asserted that the Veteran's responses to the March 2010 Supplemental Statement of the Case and the April 2010 notice letter constituted a withdrawal of the hearing request, but the Court found that such factfinding was reserved for the Board.  Accordingly, the Board has reviewed these documents and finds insufficient content to ascertain that the Veteran withdrew his hearing request, and a Travel Board hearing should be scheduled addressing these two issues.

The Board also finds that the scheduled Travel Board hearing should also address the increased rating claim.  This issue, which was pending on remand at the time of the March 2013 Court decision, was not addressed in that decision.  However, this issues was listed along with the hearing loss and tinnitus issues in the July 2009 remand as being on remand for the scheduling of a Travel Board hearing, as the appeal on this claim was also perfected in the aforementioned July 2008 Substantive Appeal.  As the Veteran is now being an afforded a new hearing on the two service connection issues in view of Stegall v. West, 11 Vet. App. 268 (1998), it logically follows that he should be afforded a hearing on the increased rating claim as well.  

Accordingly, the case is REMANDED for the following action:

1.  A further 38 C.F.R. § 3.159(b) letter must be sent to the Veteran, addressing his claims, with reference to 38 C.F.R. § 3.310 as to whether the right and left knee disorders are secondary to the service-connected right ankle disorder.  Any necessary development ensuing from the Veteran's response to this letter, if any, must be accomplished.

2.  The Veteran should then be afforded a VA medical examination, with an examiner who has reviewed the entire claims file, including Virtual VA and VBMS records.  The examiner must provide the following opinions:

a) An opinion is needed as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right and left knee disorders: i) are etiologically related to an injury or disease in service, ii) were manifest (arthritis) within one year following service, or iii) were caused or aggravated by the service-connected right ankle disorder.

b)  An opinion is also needed as to whether it is at least as likely as not (a 50 percent or greater probability) that sleep apnea is etiologically related to service.  The examiner must consider all lay statements (including the Veteran's brother's June 2008 statement ) regarding his post-service symptoms, including his snoring, apneic episodes, sore throat, dry mouth, and fatigue.  

All opinions must be supported by a detailed rationale in a typewritten report.

3.  Then, the claims must be readjudicated, with 38 C.F.R. § 3.310 fully considered with claims for service connection for right and left knee disorders.  If the determination is unfavorable with regard to any claim, the Veteran must be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

4.  Finally, the Veteran must be scheduled for a Travel Board hearing, before a Veterans Law Judge, with regard to the claims for service connection for bilateral hearing loss and tinnitus and for higher initial evaluations for a right ankle disorder before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



